Title: From John Adams to the Comte de Vergennes, 12 February 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
     Paris, 12 February 1780. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:243–245
     With this letter John Adams formally notified Vergennes of his mission. Stating that he had been appointed to negotiate treaties of peace and commerce with Great Britain, he explained, so far as he knew it, the origins of the congress’ action. He declared that his efforts would be consistent with American obligations to France and that “it is my own determination to take no steps of consequence in pursuance of my Commission, without consulting his Majesty’s Ministers.” He asked Vergennes whether he should inform the British government of his arrival, commissions, and readiness to undertake negotiations when circumstances permitted; publish, to a greater extent than in the Journals of the congress, the nature of his mission; or “remain upon the reserve” as he had done since he had arrived in Europe. Adams pledged that any British proposals to him would be reported to Vergennes, and he asked that any proposals made to France relating to American interests be disclosed to him. Finally, he requested permission to reside in France as either a public or private person, according to Vergennes’ view of what was most advisable.
     Although this letter was carefully phrased in the most polite and respectful language, it introduced several of the major themes that informed the antagonistic relationship between Adams and Vergennes during Adams’ second diplomatic mission. Adams recognized his anomalous position in France as a minister with no official standing, charged with negotiating treaties with an enemy that showed no desire for peace and was pressing its naval war against France and Spain. Vergennes’ distrust of Adams, fostered by reports placing him in an anti-French faction, was increased by this letter, as was his fear that Adams intended to undercut French and Spanish interests by initiating negotiations. For the progress of the Adams-Vergennes relationship, see the letters exchanged by the two men of 15, 19, 24, and 25 Feb. (all calendared below).
    